PER CURIAM.
The ground upon which the Circuit Court adjudged Hamilton, the plaintiff in error, guilty of contempt in violating the injunction decree of the court, was that in the matters in disobedience of the injunction complained of he acted as the agent of the enjoined defendants, or in their behalf. The learned judge below found that Hamilton actually knew of the injunction early in 1903, although he was not served with a copy of the writ until July 16, 1904; that he had been acting throughout in collusion with the enjoined defendants to help them evade the injunction; that, while he may not have been their paid agent, he knowingly did acts by which they profited, and that he gave the defendants his deliberate aid. On behalf of the plaintiff in error it is urged that the findings were not supported by the evidence, but we cannot adopt such view. We think there was evidence to support the court’s conclusions, and upon those findings of fact there was no error in adjudging Hamilton guilty of contempt and imposing upon him a fine of $100, with costs.
The decree of the Circuit Court is affirmed.